Exhibit 10.2



 

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA

 

IBC Funds, LLC,

a Nevada Limited Liability Company,

Plaintiff,

 

v. Case No. 2015 CA 000208 NC

 

IL2M International Corp.,
a Nevada Corporation,

Defendant.

___________________________/

 

ORDER GRANTING APPROVAL OF

SETTLEMENT AGREEMENT AND STIPULATION

 

This matter having come on for a hearing on the 14th day of January, 2015, to
approve the Settlement Agreement entered into as of January 13, 2015 between
Plaintiff, IBC Funds, LLC ("Plaintiff') and Defendant, IL2M International Corp.
("Defendant" and collectively with Plaintiff, the "Parties"), and the Court
having held a hearing as to the fairness of the terms and conditions of the
Settlement Agreement and Stipulation and being otherwise fully advised in the
premises, the Court hereby finds as follows:

 

1. The Court has been advised that the Parties intend that the sale of the
Shares (as defined by the Settlement Agreement and, hereinafter, the "Shares")
to and the resale of the Shares by Plaintiff in the United States, assuming
satisfaction of all other applicable securities laws and regulations, will be
exempt from registration under the Securities Act of 1933 (the "Securities Act")
in reliance upon Section 3(a)(10) of the Securities Act based upon this Court's
finding herein that the terms and conditions of the issuance of the Shares by
Defendant to Plaintiff are fair to Plaintiff;

 



 

 

 

2. The hearing having been scheduled upon the consent of Plaintiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;

 

3. The terms and conditions of the issuance of the Shares in exchange for the
release of certain claims as set forth in the Settlement Agreement are fair to
Plaintiff, the only party to whom the Shares will be issued;

 

4. The fairness hearing was open to Plaintiff. Plaintiff was represented by
counsel at the hearing who acknowledged that adequate notice of the hearing was
given and consented to the entry of this Order.

 

It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
The Settlement Agreement and Stipulation entered into between the parties is
hereby approved and the parties are ordered to comply with same. The Circuit
Court of the Twelfth Judicial Circuit in and for Sarasota County, Florida
reserves jurisdiction over the parties to this action as well as the subject
matter herein for purposes of contempt and enforcement of the Settlement
Agreement and Stipulation as well as for such other purposes as allowed by law.

 

SO ORDERED, this ___ day of _____________, 2015.

 



   [img1.jpg]   The Honorable

 

Conformed copies to:

Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.

 

 

 



 

 

